ALLOWANCE
Claims 1, 2, 4-10, 13-19, and 21-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9, and 19:
The prior art of record broadly discloses receiving and extracting content of notes and further categorizing the notes based on the content and labels wherein the labels may be assigned by content, recognized mark, user input, etc...; and further grouping the notes based on the categories wherein multiple instances of the notes may be contained in different groups.  The prior art of record also broadly discloses being able to dismiss a group of notes.  Specifically, Moore teaches receiving and extracting content of notes and further categorizing the notes based on the content and labels and grouping multiple instances of the notes.  Wilson further teaches dismissing a group and its contents.  Further, Smith teaches being able to tag nodes through an online service.  Lastly, Ueno teaches tags associated with objects which indicate the content, time, date, user IDs, revisions, and content.
However, the prior art of record does not explicitly teach capturing the prompt when the digital notes are made and storing it in prompt metadata, as described in the instant specification (¶[0065]).  Specifically, while Moore teaches a variety of metadata associated with the notes (Fig. 7B) wherein such metadata may include labeling a note based on user input; Moore does not explicitly teach capturing the actual prompt in prompt metadata.  Wilson also teaches the user being prompted to assign a group title that may be automatically added to the group metadata for each e-note member of the group; however, Wilson also does not explicitly teach capturing the actual prompt in prompt metadata.  Further, Smith teaches a tagging field wherein the user is prompted to enter a tag; however, Smith also does not explicitly teach capturing the actual prompt in prompt metadata.  Lastly, Ueno teaches tags associated with objects which indicate the content, time, date, user IDs, revisions, and content.  However, Ueno also does not explicitly teach capturing the actual prompt in prompt metadata.  The prior art fails to disclose or suggest 

Therefore, the above limitations, in the specific combinations as recited in the independent claims 1, 9, and 19, define patent ability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.